Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 06 October 2022 has been fully considered.

Terminal disclaimers have been received and approved
	The terminal disclaimers have been received, on process and pending approval. The obviousness double patenting rejections have been withdrawn.

New limitations, new ground of rejections
	Applicant amended his claims to add new limitations “the wind funnel is adjustable into multiple orientations based upon wind direction” to overcome the previous 102 rejections.  However, a new ground of rejections has been made based on a newly discovered reference from further searches.

35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-25, is/are rejected under 35 U.S.C. 102 as being unpatentable by US 10,483,558 (Parehk) in view of US 1,528,917 (Fales).
	Regarding independent claims 1, 20, Parehk discloses a wind funnel and coal-fired power plant system comprising: a wind funnel (connected to fan 24 with tapered shape, note the picture below) comprising an inlet opening having a cross-sectional area and an outlet opening having a cross-sectional area less than the cross-sectional area of the inlet opening, wherein the wind funnel is inwardly tapered between the inlet opening and the outlet opening; an air handler system (fan 24 and the pipe attached to the fan 24) in air flow communication with the wind funnel: and a coal-fired electrical power generation system (steam turbine generator 18, furnace 10, coal-fired boiler 16, also wind turbine 22) in air flow communication with the air handler system structured and arranged to receive at least a portion of compressed air delivered from the wind funnel through the air handler system.


    PNG
    media_image1.png
    407
    683
    media_image1.png
    Greyscale

	Parehk does not disclose that the wind funnel is adjustable into multiple orientations based upon wind direction.
	Fales discloses a wind funnel on a frame 9, rails 10, for supporting and moving a wind funnel 11, the position of the wind funnel can be adjusted to the wind direction (page 1, lines 9-28, 89-106; claims 1, 3-4, 7-8).  It would have been obvious for a person having ordinary skill in the art to provide an adjustable wind funnel in Parehk as taught by Fales for the purpose of adjusting air intake based on the wind directions.
	Regarding claims 2, 3, 21, Parehk clearly disclose a coal-fired power system (column 2, lines 43-51); air handler system (fan 24 for directing air to the coal-fired boiler).
	Regarding claim 4, because of the fan 24, the pressure is clearly above atmospheric pressure.
	Regarding claims 5, 8, Parehk discloses a pressurized fluidized bed on column 2, line 45.
	Regarding claim 9, the compressed air being heated in the furnace 10 before going to furnace boiler 16.
	Regarding claims 16-18, since the air being heated inside the furnace 10 before going to the boiler 16, the furnace is a heater or a type of heat exchanger.
	Regarding claim 22, the compressed air is delivered to the below of the fluidized bed of furnace 10.
Regarding claims 6, 19, 24-25, Parehk teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the air is delivered to multiple locations, and a rotatable wind funnel with the specific area/volume ratios as claimed. However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of using multiple locations, rotatable area/volume ratios in these claims involves only change of proportions of the claimed elements, or the result of “routine optimization”.  Since Parehk clearly discloses the same coal-fired power generation systems, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific number of multiple locations and rotatable area/volume ratios at various locations as claimed in Parehk for the purpose of achieving equivalent power output based on the specifically set locations, rotatable area/volume ratios.  
Allowable Subject Matter and Reasons for Allowance
Claims 10, 11-15, 23 would be allowable if rewritten include all of the limitations of the base claim and any intervening claims.

	In claims 10, 11, 23, the recitations of “low pressure steam is fed from the steam turbine to the air handler system, and the air handler system is structured to pre-heat the compressed air from the wind funnel from the low pressure steam”, and “first and second gas combustion generator sections with mid-pressure compressor and high-pressure compressor”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 10, 11, 23, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 10, 11, 23 and their dependent claims are allowable.  
Finality status
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/11/2022